  Case 21-60102       Doc 15     Filed 03/25/21 Entered 03/25/21 16:57:09           Desc Main
                                   Document     Page 1 of 3




                         EXHIBIT C
                    Schedule 1 – PPP Loan
       Debtor had received, pre-petition, a commitment for a Payroll Protection Plan Loan

(“PPP Loan”). Such loan was applied for and subsequently authorized as shown on Exhibit C1

attached hereto. The notes and agreements entered into this loan occurred pre-petition.

       The bank has confirmed that it will fund this loan on March 30, 2021. The loan is

unsecured and can be forgiven, if used pursuant to PPP Loan regulations. The proceeds of this

loan are being offered as additional collateral to the primary secured lender.
                                                                                  4848-5791-6642, v. 2
Case 21-60102   Doc 15   Filed 03/25/21 Entered 03/25/21 16:57:09   Desc Main
                           Document     Page 2 of 3
Case 21-60102   Doc 15   Filed 03/25/21 Entered 03/25/21 16:57:09   Desc Main
                           Document     Page 3 of 3
